Name: COMMISSION REGULATION (EC) No 248/96 of 9 February 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: animal product;  consumption;  tariff policy;  international trade;  foodstuff
 Date Published: nan

 No L 32/ 14 fENl Official Journal of the European Communities 10 . 2 . 96 COMMISSION REGULATION (EC) No 248/96 of 9 February 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1203/95 of 29 May 1995 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996 ('), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1203/95 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (e) ; Whereas Article 2 (e) of Regulation (EC) No 1203/95 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1995 to 30 June 1996 at 10 000 tonnes ; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of Article 1 1 . All applications for import licences from 1 until 5 February 1996 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (e) of Regulation (EC) No 1203/95 shall be met in full . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1203/95, during the first five days of March 1996 for 2 424 tonnes. Article 2 This Regulation shall enter into force on 10 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 119, 30 . 5 . 1995, p. 13 .